OPINION OF THE COURT
Per Curiam.
*128Gil A. Chachkes has submitted an affidavit dated January 4, 2005, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Chachkes was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 8, 1994, under the name Gil Adam Chachkes.
Mr. Chachkes acknowledges that he is the subject of an investigation by the Grievance Committee into allegations of improprieties in his escrow account, including, but not limited to, the conversion of funds for his personal use, insufficient funds on deposit, failure to keep required bookkeeping records, making a false statement to the Grievance Committee in relation to its legitimate investigations into his alleged professional misconduct, and engaging in conduct prejudicial to the administration of justice by drawing checks against his IOLA account to the Kings County Clerk’s office that were dishonored due to insufficient funds. He further acknowledges that charges are now pending concerning these matters.
Prior to the submission of his resignation, the Grievance Committee moved for Mr. Chachkes’s immediate suspension from the practice of law on the ground that he poses an immediate threat to the public interest based upon his substantial admissions under oath and other uncontroverted evidence. A petition dated November 22, 2004, containing eight charges was served upon him on November 30, 2004, along with the order to show cause seeking his immediate suspension.
Mr. Chachkes acknowledges his inability to successfully defend himself on the merits against the eight charges contained in the petition.
Mr. Chachkes further acknowledges that the Grievance Committee is also investigating complaints alleging that he drew a check against his IOLA account which was dishonored due to insufficient funds, and alleging that a lawful judgment entered against him from the Civil Court of the City of New York, Kings County, involving a refund of legal fees, remains unsatisfied.
Mr. Chachkes acknowledges that if further charges were predicated upon the alleged professional misconduct contained in these two additional complaints, he could not successfully defend himself on the merits.
He avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is aware of the implications of submitting his resignation.
*129Mr. Chachkes submits his resignation subject to any application by the Grievance Committee for an order directing him to make restitution to reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the submitted resignation comports with the requirements of 22 NYCRR 691.9, the Grievance Committee urges its acceptance.
Based on the foregoing, the resignation of Gil A. Chachkes, admitted as Gil Adam Chachkes, is accepted, and, effective immediately, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The Grievance Committee’s pending motion to immediately suspend Mr. Chachkes and to authorize a disciplinary proceeding against him is denied as academic in light of his resignation.
Prudenti, PJ, Florio, H. Miller, Schmidt and Mastro JJ., concur.
Ordered that the resignation of Gil A. Chachkes, admitted as Gil Adam Chachkes, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gil A. Chachkes, admitted as Gil Adam Chachkes, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Gil A. Chachkes, admitted as Gil Adam Chachkes, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gil A. Chachkes, admitted as Gil Adam Chachkes, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the motion by the Grievance Committee for the Second and Eleventh Judicial Districts to suspend Gil A. Chach*130kes, admitted as Gil Adam Chachkes, from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (ii) and/or (iii) is denied as academic in view of his resignation; and it is further,
Ordered that if Gil A. Chachkes, admitted as Gil Adam Chachkes, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and that Mr. Chachkes shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).